﻿Allow
me, at the outset, to join fellow Member States in
congratulating the President of the General Assembly
on his election to preside over the Assembly at its sixtyseventh
session and to commend his predecessor for his
successful stewardship of the most recent session.
I would like to seize this momentous occasion to
express our deepest gratitude and appreciation to the
Secretary-General for the passion and compassion
he has shown in responding to the various global
challenges facing the Organization and, most important,
his unwavering personal support for our referendum on
self-determination, our independence and the speedy
admission of the Republic of South Sudan into the
United Nations.
Furthermore, we are also deeply grateful to the
Assembly for the warmth, generosity and hospitality accorded to our President when he addressed the
Assembly last year. He made that address at the time
when the international community was concerned
about the viability of our new nation. In the light of
the progress we have made and despite recent events,
I am pleased to address the Assembly this year under
the theme of the sixty-seventh session “Bringing about
adjustment or settlement of international disputes or
situations by peaceful means”.
The Republic of South Sudan achieved its
independence peacefully, through the exercise of the
right of self-determination by the people of South
Sudan in an internationally supervised referendum,
as stipulated in the Comprehensive Peace Agreement
(CPA). The international community played an
important role in this, our independence process. We
are therefore very thankful to all those who helped us
achieve independence, not least the United Nations.
Our declaration of independence on 9 July 2011 did
not resolve all the issues between us and the predecessor
State, the Republic of the Sudan. These unresolved,
post-independence issues include border demarcation,
oil infrastructure, security and the final status of the
Abyei Area. The bilateral engagement between the two
countries failed to achieve an agreement. As a result,
the African Union intervened by mandating the African
Union High-level Implementation Panel, under former
President Thabo Mbeki, to facilitate negotiations
between the two parties.
As the situation continued to deteriorate, the
Security Council intervened and adopted resolution
2046 (2012). That resolution sets out a clear road map
for resolving all the remaining differences between the
Sudan and South Sudan, including Abyei, and addresses
the conflicts in Southern Kordofan and Blue Nile.
Before I discuss the developments in the talks in
Addis Ababa, allow me to also brief the Assembly on
other issues of importance such as State-building, food
security, public service reform, access to education,
security and accountability in my country.
We have embarked upon laying a secure foundation
for a prosperous, democratic and stable nation by
establishing institutions at the national, state and local
Government levels for governance and the delivery of
services to the people. We believe that food security
is not a privilege but a basic right of each and every
citizen in South Sudan. No citizen should go hungry.
As the saying goes, a hungry man is an angry man. It will not be good for the stability of the country if we
have many hungry and angry men. In our endeavour to
achieve food security, we are diversifying the economy
by utilizing oil revenues to fuel agriculture and build
the necessary basic infrastructure. This is the only way
we can benefit from the vast fertile agricultural lands
that our country is generously endowed with.
Our public service is functioning satisfactorily,
especially after the introduction of far-reaching public
service reforms. That has brought about efficiency and
transparency in service delivery. We have introduced
constructive and effective reforms in our public
financial management and have strengthened measures
to improve transparency and accountability.
As for education, we have increased access to
education for all children in South Sudan. Since the
signing of the Comprehensive Peace Agreement, in
2005, enrolment in our primary schools has more than
doubled. In the past year, we continued to strengthen
and expand the education sector by further introducing
alternative education. This innovative notion of an
alternative education system is currently offering
accelerated learning programmes to more than 200,000
youth and adults. Favourable conditions and terms of
service for teachers have been introduced throughout
the country, and the Government is working tirelessly
to meet the rapidly increasing demand for secondary
education caused by the increase in primary school
enrolment.
However, the Government still has a long way to go
in providing educational opportunities for our children
and youth that prepare them for the future and meet their
expectations and aspirations. At this juncture, allow
me to commend the launch by the Secretary-General
of the Global Initiative on Education, which we hope
will open up avenues of collaboration between South
Sudan and the international community on improving
education access for our children.
Our nascent nation has been tested enormously in
its first year of independence. We have been tested by
conflicts within and beyond our borders; we have been
tested by severe economic hardship; and we have been
tested by the revelation of severe abuse of the public
trust and funds resulting partly from malpractice
and lack of capacity. The Government is undertaking
serious corrective measures and institutional capacitybuilding
to address that issue in order to restore public
confidence.

My Government is striving harder than ever to
combat corruption in our public service. Along with
reformed systems for management of public funds and
tighter controls, we are combating corruption through
the rule of law and through greater transparency and
accountability. The Government has enacted legislation
that holds public officials accountable and brings the
management of our resources closer to international
standards.
The Government has published the entire annual
budget and opened our books to public scrutiny. By
the end of the year, we aim to be up to date on all of
the audits of our national accounts since the signing
of the Comprehensive Peace Agreement, in 2005. As
an accountable Government before our people, we
still believe that there is a long way ahead to achieve
the efficiency, transparency and accountability in our
public service and financial management. Despite the
economic peril since the shut-down of oil production,
we are, nevertheless, encouraged that the current
period of austerity has strengthened our resolve to press
ahead in our reform agenda and has allowed us to lay
a strong foundation for more efficient and accountable
governance beyond the austerity period — tough times
never last, but tough people do.
With regard to security, the Republic of South
Sudan is currently facing security threats in the form
of armed militia groups that are creating insecurity and
undermining our young democracy. The Government
has accorded the highest priority to reaching a peaceful
resolution to these internal conflicts. Four of the armed
militia groups have laid down their weapons and have
integrated voluntarily into our national army and
civilian life.
We believe that the internal and external security
of our nation is a prerequisite for having meaningful
economic development and social progress. While we are
working tirelessly towards achieving and maintaining
peace within our borders, critical unresolved issues
remain between South Sudan and the Sudan, including
border demarcation, citizenship rights, the status of
Abyei and oil-related issues. The lack of progress on
those post-independence issues has been posing a threat
to peace and stable relations between the two countries.
Our relations with the Sudan reached a critical
juncture last year, when Khartoum blocked tankers
loaded with our crude oil and prevented them from
departing from Port Sudan. In addition, Sudan seized and resold crude oil that we had sold to international
customers. By January, we had lost some $800 million
in revenues. At that point, my Government was left with
no choice but to shut down oil production. The decision
was publicly supported by the majority of our people.
In the context of relations of South Sudan and the
Sudan, it is incumbent upon my Government to shed
some light of what became known as the Heglig or
Panthou incident between us and the Republic of the
Sudan. That crisis was the result of increasing border
tensions and repeated bombings in the border areas of
my country by the Sudanese Armed Forces.
In April, our forces clashed with the Sudanese army
in an area inside South Sudan, several kilometers south
of Heglig. That resulted in our armed forces taking over
Heglig temporarily; we acted in self-defence to prevent
Heglig from being used as a launching pad for military
attacks by the Sudanese Armed Forces on our country.
In compliance with advice from the international
community, we withdraw our forces soon thereafter.
Although Heglig is historically part of South Sudan, it
was not our intention to take it by force. We believe that
we can settle the matter through peaceful negotiations.
Another area in which we believe we have not been
well understood by the international community is
our alleged support for the Sudan People’s Liberation
Movement – North (SPLM-North). What may not be
fully appreciated by outside observers is that those
forces were integral members of the SPLM. But
although they fought side by side with us, they were
not fighting for the independence of southern Sudan,
but for their own cause through alliance with us. Of
course, we shared a common vision of creating a new,
fundamentally restructured united Sudan of inclusivity,
equity and dignity for all, without discrimination on the
basis of race, ethnicity, religion or culture. But we also
had issues that were specific to our particular situation
and which, for us, eventually led to our independence.
It should be recalled that the CPA included a special
protocol on Southern Kordofan and Blue Nile states
that addressed their special grievances. That protocol
is yet to be credibly implemented. As the SPLM-North
were former allies who contributed significantly to our
success in achieving the objectives of our struggle, we
obviously have a moral and, indeed, political obligation
to assist them in addressing their legitimate grievances,
as stipulated and agreed in the CPA. In that connection, South Sudan is currently
carrying the burden of accommodating an increasing
number of refugees from the two areas. We therefore call
upon the international community to assist in meeting
the humanitarian needs of the refugees within South
Sudan, as well as throughout the Sudanese territory for
those internally displaced by the conflict.
Our President stated in his statement at our
independence celebration:
“We cannot abandon them, but would support their
cause peacefully through negotiated settlement
between them and the Government of the Sudan”.
South Sudan will use its good offices as a former
ally of the SPLM-North to assist the Sudan by acting
as an honest broker in mediating a peaceful, but just,
resolution of the conflict. We believe that our role as
honest brokers will in the long term assist our neighbour
to the north, the Government of the Sudan, to achieve
peace and stability. We are glad that the United Nations
recognizes that there can be no military solution to
the conflict and that a negotiated settlement is the way
forward.
I am pleased to inform the Assembly that, today,
President Salva Kiir Mayardit and President Omer
Hassan A. Al-Bashir signed an agreement that will allow
the two countries to pursue their national development
efforts under a secure and lasting peace. We are hopeful
that the new agreement with the Sudan will lead to the
resolution of our differences on security, borders and
the use of petroleum infrastructure.
It is envisaged that if each side upholds its part of
this agreement, the most significant causes of dispute
between our two countries will have been amicably
resolved. Diplomacy will have won, and reason will
have prevailed.
With the resolution of those key matters,
preparations to resume oil production in South Sudan
will now begin. The following agreements were signed
today between our two countries: first, the Agreement
Concerning Oil and Related Economic Matters;
second, the Framework Agreement on the Status of
Nationals of the Other State; third, the Agreement on
the Demarcation of the Boundary; fourth, an agreement
on border issues; fifth, the Agreement on a Framework
for Cooperation on Central Banking Issues; sixth, the
Agreement on Trade and Trade-related Issues; seventh,
the Agreement on Certain Economic Matters: Division
of Assets and Liabilities, Arrears and Claims and Joint Approach to the International Community; and, finally,
eighth, the Framework Agreement to Facilitate Payment
of Post-Service Benefits.
While we are happy with all that has been agreed
today by our two countries, I wish to inform the General
Assembly that we have failed to reach agreement on
Abyei. President Al-Bashir has rejected the proposal
of the African Union High-level Implementation
Panel, as stipulated under Security Council
resolution 2046 (2012). It is now incumbent upon the
African Union (AU) Peace and Security Council,
together with the United Nations Security Council, to
take the action necessary to move forward.
We are thankful to both the AU Peace and Security
Council and the United Nations Security Council
for their great efforts to bring about this agreement
between our two countries.
As our President stated in this forum one year
ago, “The ambition of the people of South Sudan is
to be able to transform their country into a regional
agro-industrial powerhouse” (see A/66/PV.19), with
reduced dependence on external assistance, and the
potential to feed the people of South Sudan and to be a
breadbasket for East Africa.
Our strategy is aimed at utilizing oil wealth as
a catalyst to stimulate our economic development
potential, with an emphasis on agriculture.
We are conscious of the fact that we cannot achieve
those goals alone. We need continued support from
friends, partners and the international community.
We are confident that together we shall overcome the
challenges ahead. I take this opportunity once more,
on behalf of the people and the Government of South
Sudan, to express our profound gratitude for the support
rendered to us by the United Nations, the AU, regional
organizations, friends and partners.

Finally, allow me to reiterate the resolve and the
commitment of the people and the Government of
the Republic of South Sudan to be a productive and
active member of this global family of nations, and to
make their contribution to promoting world peace and
prosperity for all humankind.